iw ~Tm£ Cauitrx or Crx/vvXNal N??gj\ls

     507-fS
     50£»f5                                     '"A"               ORIGINAL
    LOXLLXA/w 3ASOM Pu6H                           Coufct of APPEALS


          APPELLANT v Pfto Se

    VS.                                              And; 06>H4 -ooo6i^R

   Tkg. £tat


                    PeTXTXoN Or PeTXTXcKCa (APpeiXAMT)xp^05e
                                                       QJXLLXVWv JAboH PuGH ^m^i*
                                                       &6To Unxx

                                                     Tennessee Colomy/Tx 75&80
                       /A/3L£ Of- Co>AJT£NTS

                                                      PA6£

/A&CC Of CoKT€MT                                           I

XhO£X Of AaTHoRXTX£S                                   lI

StA7£/Vv£NT Re6ARftXK(2) ORAL AR6uM£Ml                 L

STATCWvCNT Of Th6 CaS£                                 Z

STAT£/yv£NT Of P^oO-lDuRaL KxSToRV                     3

GkauNi) FoR R£V/£lu3                                   5

    THE SxXTH CouRt DP APP£aCS vAX 7£XASUO\NU/w£MT                                             9

pRAYeR                                                 I\

CeRxxfxcAre or SeRvxcc                                 ^^


                            PaG6 I
                     JjuD£X Of AuTHoteZTZeS

                                                  pAGe Cs)

HaRtSom v StaT6 5t 5to30 780*781 ~8B

         (Te*> APP, -TeXARKAWA Zool) Mo 9ei,       8?

H^rnanDcz: v Statc \1(? Su>3G SZl a8Z4


         tTex.Oiz/^.APP Zoo5)                       6


OA/v^es v Statc      41 5lo30 lio

          (Tex. APP~7exARKANA-Zooi\                9,iO


                            $TATue.$

Tex. Co0£ of C&X/vv, Proc. ART, 31.01 (&)         6,9,to

Tex. Cooe of Cai/Y^PRoc, Art- 38;37 Sect Z (31 sear 3     H,5,b

Tetc. R„ ofCvxA,                    4o4   (b)        6

Tex. R. APP. Proc,          Rote 33. \ (*)0)M       8




                             Page II
           Stat6/v\(£nt RcGARflxMG Oral ARCuMcnt

  The Tcxaruana CooRt   of APPeals £Ril£D Xm Koloxx/g That


APPellamt DxO NaT Pr£££R\/£   SoFPxcxCMCV or $TAT£S 38,37

NoTXCC FoR ReVEXlO vAnD Such A RoLTMC CoMFLXCTS CDXTH

The Saa-vE Courts Rulxxig jm a PrxoR UoloxmG.

    AppCLLAxiT Do£S   MOT REQUEST ORAL ARGOMCL/vT,




                        Page 1
                 In Tfie CouHx of cRx/aznal APPcacs


                             AusTxyg, 7£XAS


 COXLLXa/w "OASo/vi Pu&H                    CodRt of APPeALS

                                                     i-   P
       APPELLANT » PRO Se                   Cause No s S Ob-i                        Trxal Coort Noa 2 ZZ-04i-Zoi3

    APPELLEE                                   AhP;ZZ'04z-2oB

                                             P,D,R> No's-, PD-501-15 AxtfJ

                                                     P0-5O6-15

                       PeTXTXon Foj2 DzscAetzoa/aRV

                 Rev/exlo FRo^vThe Sxxtm APPellate Dxstrxct

                              /EXaR|£AWA . /£X AS»


                            StATE/wENT Of /HE LAS£

                    2om
   Dn APRxl °IthnZ©t5 x A u3ooD CounTV OuRV FounD LJxllxam.

*"3asom PuGhv6uxlt4\ DF Tvoo CouhiTS CSePaPaTE THiyxcTh&rrs )
                                                                     Zol4
of A££. Sexual Assault oF a chzlD. Also on APRxlASSESSED A SEHTEMCC of Too TeRa^ OF LrJcC XVPRxsoMMEMT^

To Ruxi ConcoRREmT^Xm The Texas Department oF lrxaoinal

^uSTXLC - XmSTXTUTXONAL DxVZSXoM. Mo FtA/6 LOAS ASSESSED

PuSU FXLEQ A TlX^ELV NoTXCET Of APPEAL Ax/D MOTION FoR


NElO TftXAL .

                      -State/went or BroceDuRal

                              Hxst oRV


   Pu6H FXLdD A IX/wEL^ flxftEOT APPEAL . 1m /HREE P&XajTS Of

ERRoR He AluE^eD (0 The 7rxal CouRt FMeO 3v FxmOxnG The

States 6jtD£xjc£ offered     DuRum& 38,37 sect Z 60 WeaRxmg ljas

£mOU6h 7b Fxwd , bevoxift    A ftEA^oMADLE PooBT, That The:

£*traneouS oFFcrse occurred. C2-) The States NoTxce oFInTzhi

To X^TtoDocc    CxtRanEooS   oPFehSe     loas XnSofFxlxemT ti>


Satxsfs'   Tie Reouxsxtes     of The Statue. AnD'> (3)The:

0/wxssxoM   of XmStRuctxoM      Re6aR0xn6 kou3 Td APPLY 77-/E

^e^omD Reasonable DouBt        Standard To 7&e £xtRax/6oos OFF-

£m56 AfFECTED The TuRVS DELX6ERATXOM CausxxvG £&Re6XOuS


                              Page 3
kAO^vFL'L 6RR0R. AMP Ts Rev/ERSX&LE £>MoU        LOXTHOtJT OI33c-

CTXOM IW 6XTH6R PaRTV,            ChEXF DoSTXCE MoftVLS OF ThC

Stxth Court or appeals at TexaRkana . Texas * By Sc?niat£

menvoranDu^    dpxhiohs x Dated APRxl ibthZois, affxrmed Jae

CONVXCTXDNS    In BoTK CAUSES .     3bsTXC£ /aoRRxS HELD 0) PuG-rl

Faxleq To P\i£$>c(i\je 6M0K RegaRDxnE     States artxcle 3837

NoTXCC * C*-) 77^(r TgxAL Edukt LOAS LOXTHXn Xt's DTScacTxohA

To ao/vvxt The £xtraheooS ofFensc EyXD&Hce. And \ fe) Tiicac

Xs Mo ERRdR In Th6 3uRY CHARGE.

    A CoPY of THESE OpXNXONS ARE ATTATCHED /-/cRE To AS XF

Focly XnCoRPoRateO Merexn at Length. Mo A/votxon Fo£
RekEARXMG   LOAS FXCED.




                                  t 4
                       GroumD FoR Re.vz.Elj

  ThE SXXTK CouRT OF AfipEALS AT Te>ARRAMA £RRED Xm /-JoLDXW G

That APPellamt OxD not P&t&tRve S>offtcz6hcw of States

ARTXCLE 38.37 MoTXCE Foft Kevexc3 vAx/D SoC/-f A RoLXNG
ConFLTCTS   LOXTH 77iE $A/y\£ Co(j>RtS Rulim6 Xav a   PrxoA HolD-

XnCL


                       APPlxcaglC Lau>

   Pu&h Bases MxS lg/vvPlaxxit on The MotxcC Paovxsxom

Th*t R£qux^ Ths State To"6^ Th£ DePfiNO/WT Worree
OF The States XxC£ £xTRAN£ouS off-

EMSES DuRxw6 The States Case - Tx< - Chexp Xs €ntztL€D To

NoTXLE 'XN Ike Sa/wE Aaanx/ER AS The State: T$> ReGoiRED To


                           Page 5
 Gxve NoTxcc: unD^R MoM M] /ex. Code &f Crx^v. Paoc* /\mh

 ARTe 38/31 Sect. 3 ; Hernandez, v £tate ilG Sto30 8zi,8ZM

 Ctex. grxav. APP. Zoos) , The Reqqxsxt£S For Such Notxce 25

 Gdv£7V/£D £>Y ARTXCLE 3T.07 (6) oF The Tex. CoDE of Criav. ?(Kac.

 KoldeveR,   Motxce of 1hat in tent          xs Reasonable only xp


 The N0TXC6 XMCLuOEi         The Date om LOHxa-i AnD TftE: CouMTV


 In LOHXCH    ALL6GED BAD AcT oil         CAiyyv OCCURE0 AnD The Ufitee

 of The Alleged Victxa^ op The oit^c oA Bad act/ 7ou Code

 of Crx/v^. Proc ART 3l,oi (g)    Fax lore. To Con^P ly l«szth The


 Statue ReNoells The Hori.ce TnSuFFzczmht.

                         Statement or PeRtxnent

                                 Fact.S


    Po&h Does mot Have" Access To The Clear 6 flecofio oil

Tie Taxal tennis cRxPt    Fofl Ihxs Cause.    He Relxes SoLcly on

The Srexp Fxled By His APPothTCD Attorney on aPPcal, am0 The

CouRt of APPEALS OPxnxoN s To SqPPly TheSE FACTS *


                               Page &
  AccoRDxM£> To Hxs APPEAL Brexp         Fzlcd loxth The Court

OF APPEALS xAPPELLANT '' De/wANDED? BY LORXTTEN /oRAL MotxcW(
oR BY SelF-£XECutxn6 Request * That 7ft e State Ffiov/xDe


Hx/v^ LOXT74 Tx/wELY NoTXCE. of TVs XnTEnT TqXmTRoDuCE


EXTRancooS         OFFENSES/ ine   irxal CooflT Granted   APPellax/ts


Heooest , Sec PaGc ZZ oF APPellants DxRect APPeal Srex/-

       On FeauARY ZtsTvZomv Ttt lohxch Xs IhxRty Days PrxoR

ToTRxalxThE State rfaoVXoeD TxaosLY NoTXCE x lDhich ReAOs

As FollolOSo


        Cdxa.es Molu jThe State of Texas y13v And ThRoueh

 UER   CRX/wXNAL DxSTfcXCT    ATTORNEY AN0 LOOOLD SMolO 7X//TT


The State loouLO dPFeR Ea/xDEnce of other cRx/a£s nLO£o>my The Defend ant xiohxgh xnvolv/cS thc-
               e
FoLlocoXmG



        Aaarcw ZooG To Aooost Zoo! x AGO. Sexual assault of
   A CHILD \ V/XCTXXv N£LXXABETH BuRGE NOOooO CouNTV
                              ?A6£ 7
      ZooG -ZoiO x AGG.. SexuAL A£S/ault oF A ChzcQ vChasta
        AvcDANXEL xVxcTX7vvxRaX(vJS LoumtY

   G~i4-\3 x A66. Sexual Assault cdF a chxlD y Sarah CPAyeHi

         VXCTXvv ^ uOooD County

  Tn Hxs Second Poxnt         of dRRofc APPellant alleoeD That

T-tc States noTxcc. of Tntcnt To use CxtRaneoos oPF£ns£5


is on ThC Face oF "The /wottom TnSuPPxcxemt 7b ProvxDe

The    iyPe Of NOTXCE THAT /h£ SxATUE A^AnDATES, DuE Tb Th£


Fact ihat The State only SPecxfxeo A Range of Tz>we FoRacc

OffEHSES ^Except For Tie Prcscnt case. Such a Lxstzne> of

only a Date Range Does X/ot /weet The /Reouxre/vwents or tke

Statue To SPccxt-Y     A Date dm lokxck Th-e allcg>eo cax/v^e. o£

                  ic
Bad act occofteD,


      Th5t Slo^D 760,781 -80 (TEX. APP. Te*ARi or The STAieS Noxxcc?,

TiEREFoRe Pu&H FatleD To PRESERVE ThxS Xssoef FoR RevexuX


TT-txs   UoloXmG Xs   Contrary To Am/0 0-lOcctlv Conflicts loxth


The SanvE EooRt^ RulxnE* In "Oa/v^s v 5tate Ml Sio30 7iofTex.


App8-Te^ARR/VwA Zool)


                            ARGUXa£NT


    The Courts Relxencc on MaRtson      Cc-3, CoRnelxusXP^es-

XDXNG) In 5oPPoAt oF Xt's FxnDxNG , Xs /v\zsPlACCD» Unlike Pu&iA   ;



Rp>rtSon Dxd not Reo uest Notxce x Ho a DxO lie o'DSEct Xw Aa
                              Pagc t
 CoRNCLXuS PR6SxDXnG)xThe CouRt APJ)RESSEO Tmc pREcxSE Z3so£
OP LOHXCH PoG>H Co/vcPLAXNS of . PrxoR 7o 7RXAL i ~3aAmSS REOU-


6STED Xkat The State Giv/e notice or It's Intent To ZNTloOoce


OT/heR CRtme.s > loRonGS ad acts AnD The 7rtacCoo£t ''ekamtcq'

That Request, The State Gav/e Timely HottcE *


     In ^A/vxESiTHE SXXTH CouRT Of APPEALS HELD That " THE NoTXCcT

LoAS InSuPFxCxEnT AS To T7-fE Txvyv£ of Th£ PRxoR &AD ACTS*! 7/Ve

CouRt Noted That The' Defendant loas x/ot ReooxfteD To ComjPiazu

About The Aoeouacy or The States    Notxce That Xn tntenOECS To


OFtCR EVIDENCE OF DEFENdfKNTS OTHER E>A0 ACTS AT Tftx/sL xDOT

RathER Tkl State u>as RcqoxOeo Dy Status 73 Provide SPeclFxl XnF<3-

R/s-atxon" un0E£ art 37«OT Cg) oP The Tez.Co66..orCRz^.{koc. •
IWwes Oxa NoT Co/wPlain about Tue adequacy op Th£ States

NOTXCE ON APPEAL. The CouRT ON Zl'b OuON /VvOTXON REVERSED ANd

ReMANyQe.0 t In PaRt^ Due To The States XvSuppxc£ent Notxcc,

   Xt Xs Pogk's Bglexp That "oa/^es Xs the correct case To

                              Page io
APPLY i46R£ v AnA ThAT liECAuSG He REQUESTED NoTXCE AM/Q THE

CouRt Granted (That ReooE                          onslooRm DeclaAatxom


        X LOXLOXANv "3ASOM rY>GH &.


        C&CCOTEb iHTb IHE (
8v o.5. FxRst CLASS /xaiL, By PlACXNG XN The Beto unxt DAoP 6oX

DesxGngD FoRThat rY>/?PoseM

        Executed thxs the /      Day qp JT/£      *Zois



                                                     LOXLLXA^ DASoN PuQ>H
                                  pAG6/l             Tfrcb-KflHViCi^
                         In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-14-00066-CR




           WILLIAM JASON PUGH, Appellant

                            V.


           THE STATE OF TEXAS, Appellee



     On Appeal from the 402nd Judicial District Court
                  Wood County, Texas
              Trial Court No. 22,041-2013




      Before Morriss, C.J., Moseley and Burgess, JJ.
     Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION

             Under procedures authorized by Article 38.37 ofthe Texas Code ofCriminal Procedure,
  William Jason Pugh was notified that, as part of the prosecution against him for two counts of
  aggravated sexual assault of S.C.,1 a child, in Wood County, the State would seek to introduce
 evidence that Pugh had committed four extraneous offenses of aggravated sexual assault of
 children, including E.B. in Wood County, CM. in both Wood County and Rains County, and the
 alleged victim in this case, S.C, in a separate act in Wood County. The extraneous-offense
 evidence was admitted, the jury found Pugh guilty of both counts, and he was sentenced to two
 terms of life imprisonment to run concurrently.

             Merc, Pugh appeals from his conviction, in trtai court case number 22,04 i-2013, ofdigital
 penetration ofthe sexual organ of S.C. when she was achild younger than fourteen years of age.2
 He argues that the State's notice of intent to introduce extraneous-offense evidence was defective,
 the extraneous-offense evidence fell short of the standard to allow its admission, and the jury
 instructions failed to instruct the jury how to apply the beyond-a-reasonable-doubt standard to the
extraneous offenses.




'To protect the children's privacy, we refer to the parents by pseudonyms and the children by their initials See Tex
Fam. Code Ann. § 109.002(d) (West 2014).

2ln acompanion appeal, our case number 06-14-00067-CR, Pugh appeals his conviction and sentence from trial court
case number 22,042-2013 in Wood County, in which he was prosecuted for penetration of S.C.'s sexual organ with
Pugh ssexual organ when S.C. was less than fourteen years of age. By separate opinion, we also decide that appeal
this date.
         We affirm the trial court's judgment because (1) Pugh failed to preserve error regarding
 the State's Article 38.37 notice, (2) the trial court was within its discretion to admit extraneous-
 offense evidence, and (3) there is no error in the jury charge.
 (1)     Pugh Failed to Preserve Error Regarding the State's Article 38.3 7Notice

         Article 38.37 of the Texas Code of Criminal Procedure, titled "Evidence of extraneous
 offenses or acts," contains a Rule of Evidence applicable to certain types of sexual abuse cases,
 including this one. See Tex. Code Crim. Proc Ann. art. 38.37 (West Supp. 2014). In 2013,
 Sections 2 and 2-a were added to Article 38.37 to "allow evidence that a person had committed
certain previous criminal offenses w.'thany child victim to be admitted into trials for certain
offenses witli child victims." Act ofMay 28, 1995, 74th Leg., R.S., ch. 318, §48, 1995 Tex. Gen.
Laws 2734, 2748-49, amended by Act ofMay 17, 2013, 83d Leg., R.S., ch. 387, §1, sees. 2, 2-a,
2013 Tex. Sess. Law Serv. 1168, 1169 (West) (effective Sept. 1, 2013); HOUSE COMM. ON
Criminal Procedure Reform. Select, Bill Analysis, Tex. H.B. 330, 83d Leg., R.S. (2013);
see Senate Comm. on Criminal Justice, Bill Analysis, Tex. S.B. 12, 83d Leg., R.S. (2013).
Section 3 ofArticle 38.37 requires the State to "give the defendant notice ofthe state's intent to
introduce" such evidence in the State's case-in-chief "not later than the 30th day before the date
ofthe defendant's trial." Tex. Code Crim. Proc Ann. art. 38.37, §3.
       Here, the State gave notice to Pugh that it would seek to introduce extraneous-offense
evidence under Article 38.37. Pugh contends, however, that the State's notice failed to meet the
statutory requirements of Article 38.37.
          To preserve a complaint for appellate review, an appellant must have presented to the trial

court a timely request, objection, or motion stating the specific grounds for the ruling desired.

Tex. R. App. P. 33.1(a)(1)(A); Hartson v. State, 59 S.W.3d 780, 787-88 (Tex. App.—Texarkana

2001, no pet.) (complaint of lack of notice of intent to use prior bad act, not preserved because no

similar objection made at trial). Here, Pugh failed to object to the contents or timing ofthe State's

notice.' Therefore, Pugh failed to preserve this issue for our review.

(2)       The Trial Court Was Within Its Discretion to Admit Extraneous-Offense Evidence

          Pugh also argues that the trial court erred in allowing the admission of Article 38.37

extraneous-offense evidence. The relevant portions of Article 38.37 state,

         (a)         Subsection (b) applies only to the trial of a. defendant for:

               (1)       an offense under any of the following provisions of the Penal Code:



                            (E)      Sections 22.021(a)(1)(B) and (2) (Aggravated Sexual
         Assault of a Child);




         (b)         Notwithstanding Rules 404 and 405, Texas Rules of Evidence, and subject
                     to Section 2-a, evidence that the defendant has committed a separate
                     offense described by Subsection (a)(1). . . may be admitted in the trial of
                     an alleged offense described by Subsection (a)(1) ... for any bearing the
                     evidence has on relevant matters, including the character of the defendant
                     and acts performed in conformity with the character of the defendant.




JDuring the pretrial hearing on Article 38.37 issues, Pugh objected "to any extraneous offenses coming into the State's
case-in-chief under 38.37," arguing that it violated due process and the Fifth Amendment and was more prejudicial
than probative.
                                                          4
 Tex. CODE Crim. Proc Ann. art. 38.37, §2. However, before such extraneous-offense evidence
 may be introduced at trial, the trial court must "(1) determine that the evidence likely to be admitted
 at trial will be adequate to support afinding by the jury that the defendant committed the separate
 offense beyond areasonable doubt; and (2) conduct a hearing out of the presence of the jury for
that purpose." Tex. Code Crim. Proc. Ann. art. 38.37, §2-a.

        A trial court's ruling on the admissibility of extraneous offenses is reviewed under an

abuse-of-discretion standard. Devoe v. State, 354 S.W.3d 457, 469 (Tex. Crim. App. 2011); see
Cameron v. State, 241 S.W.3d 15, 19 (Tex. Crim. App. 2007). "A trial court does not abuse its
discretion if the decision to admit evidence is within the 'zone of reasonable disagreement.'"
Marsh v. State, 343 S.W.3d 475, 478 (Tex. App.—Texarkana 2011, pet. refd) (quoting
Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim, App. 1990) (op. on reh'g)). "If the trial
court's decision on the admission of evidence is supported by the record, there is no abuse of
discretion, and the trial court will not be reversed." Id. (citing Osbourn v. State, 92 S.W.3d 531,
537 (Tex. Crim. App. 2002); Montgomery, 810 S.W.2d at 379). Where there has been no abuse
of discretion, we will not substitute our own decision for that ofthe trial court. Id. (citing Moses
v. Stole, 105 S.W.3d 622, 627 (Tex. Crim. App. 2003)).

       In the Article 38.37 hearing, the State sought to introduce evidence that Pugh had
committed the extraneous offenses of aggravated sexual assault of a child with E.B. in Wood
County, with CM. in both Wood County and Rains County, and with the alleged victim in this
  case, S.C, in Wood County. During the hearing, the court viewed recorded Child Advocacy
  Center (CAC) interviews from the three alleged victims.4

            The victim ofthe charged offense, S.C, described two separate instances ofPugh sexually
 abusing her. The first occurred when she was in the sixth grade. She and Pugh were on the couch
 in the living room of Pugh's house when he took off her clothes and pulled his shorts and
 underwear down. He touched her vagina with his hand and stuck his finger into her vagina and
 then put his penis in her vagina. He told her not to tell anyone about it because he would get in
 trouble.


            In her interview, extraneous-offense victim, CM., said that she, her mother, and her sister
 lived witli Pugh for severai years. When she was six or seven years old, Pugh began sexually
 abusing her. The first time, Pugh forced her to perform oral sex on him. After that, Pugh forced
her to have vaginal intercourse with him two to three times per week for about three years. Several
times, Pugh told her that, if she told anyone about the abuse, he would kill her. The abuse having
continued, CM. believed she was in the fourth grade when she ran away from home. After she
was apprehended, she was put on house arrest, and the abuse "got worse" because Pugh forced
intercourse on her more frequently. Two or three weeks later, she made an outcry to her
grandmother, and the abuse stopped. C.M.'s mother and Pugh "split up" about a year later.
          Extraneous victim, E.P., twenty-one years' old at the time oftrial, stated that Pugh first
sexually abused her at her parent's home in Mineola when she was thirteen years old. She was in
the bathroom, wearing atowel, about to take ashower when Pugh entered the bathroom, removed


4The State informed the trial court that it would call all three ofthe victims to testify at trial
                                                              6
 her towel, and had intercourse with her on the bathroom floor. At or near the end of her seventh-

 grade year, while she was babysitting at Pugh's house in Mineola, he forced her to have
 intercourse. Athird and fourth instance ofabuse occurred during the summer between her seventh-
 and eighth-grade years, when she and her parents were at Pugh's house getting ready for a party
 that would be held there later that night. Her parents would leave the house for a few minutes, and
 Pugh would "[do] it again." The abuse stopped when she told him that, ifhe did not stop, she
 would tell her father.


          After viewing the recorded CAC interviews, the trial court found that the evidence likely
 to be admitted at trial, if believed, would be adequate to support afinding by the jury that Pugh
 had commuted the extraneous offenses beyond a reasonable doubt. On appeal, Pugh argues that
the extraneous-offense evidence regarding S.C. is insufficient because there was no evidence of
(1) the county in which the offenses occurred, (2) Pugh's mens rea at the time the offenses were

committed, or(3) the date ofthe offenses.5 He does not challenge the admission ofthe extraneous-
offense evidence regarding CM. or E.B.

         The trial court's responsibility at an Article 38.37 hearing is to determine whether "the

evidence likely to be admitted at trial will be adequate to support a finding by the jury that the
defendant committed the separate offense beyond a reasonable doubt." Tex. Code Crim. Proc
Ann. art. 38.37, §2-a. A person commits the offense ofaggravated sexual assault ofa child if he

"intentionally or knowingly . . . causes the penetration of the anus or sexual organ of achild by


3ln support of his arguments, Pugh exclusively cites the testimony of Karen, S.C.'s mother, and Martha Dykes, the
program director ofthe CAC. However, Karen and Dykes testified as a part ofthe -'outcry hearing," and their
testimony was not before the trial court at the time itmade its Article 38.37 ruling.
                                                           7
any means" and the child is younger than fourteen years of age. Tex. Penal Code Ann.

§ 22.02l(a)(l)(B)(i), (a)(2)(B) (West Supp. 2014).

        The county in which the offense occurred is not an element of the offense of aggravated

sexual assault ofa child under Section 22.021 ofthe Texas Penal Code. Rather, proofofthe county
in which an offense occurred is a jurisdictional requirement for the prosecution of an offense.

Here, the State's Article 38.37 notice lists the county where each of the extraneous offenses,/

allegedly occurred, and Pugh was not being prosecuted for the offenses at that time. Thus, for

purposes of proving an extraneous offense under Article 38.37, there was no requirement that the

State prove the county in which the extraneous offense occurred. SeeBurke v. State, 371 S.W.3d
252, 257 (Tex. App.—Houston [Ist Dist.j 20! !., pet. dism'd, untimely filed); see also Malpica v.

State, 108 S.W.3d 374, 378 (Tex. App.—Tyler 2003, pet. ref d) (citing Stevenson v. State, 963
S.W.2d 801 (Tex. App.—Fort Worth 1998, pet. ref d)).

       "Intent may ... be inferred from circumstantial evidence such as acts, words, and the

conduct of the appellant." Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004). Here,
the trial court could have found that Pugh's removing his and S.C.'s clothing, as well as his

penetration of S.C.'s vagina, would support a rational jury's determination that the'acts were

committed intentionally or knowingly.

       Pugh also contends that the extraneous-offense evidence was insufficient because there

was no evidence of the date when the offenses allegedly occurred, as is required by statute. See

Tex. Code Crim. Proc Ann. art. 37.07, § 3(g) (West Supp. 2014). Pugh's reliance is misplaced

because Article 37.07, Section 3, entitled "Evidence of prior criminal record in all criminal cases
 after afinding ofguilty," is inapplicable because it governs the procedure for the admissibility of
 evidence at punishment, not guilt/innocence.6 Tex. Code Crim. Proc Ann. art. 37.07, §3(West
 Supp. 2014).

          In light of the Article 38.37 hearing, we cannot say thatthe trial court abused itsdiscretion

 in finding that the evidence likely to be admitted at trial would be adequate to support afinding by
 the jury that the defendant intentionally and knowingly committed the separate offenses against
 S.C. beyond a reasonable doubt.7 Accordingly, we overrule this point oferror.
 (3)      There Is NoError in the Jury Charge

          In its jury charge, the trial court set forth the elements ofthe offense ofaggravated sexual
assault of a child and also submitted the following to the jury:

         You are instructed that ifthere is any testimony before you in this case regarding
         the defendant having committed offenses other than the offense alleged against him
         in the indictment in this case, you cannot consider said testimony for any purpose
         unless you find and believe beyond a reasonable doubt that the defendant
         committed such other offenses, ifany were committed, and even then you may only
         consider the same in determining the intent ofthe defendant, ifany, in connection
         with the offense, if any, alleged against him in the indictment in this case, and for
         no other purpose.




 In any event, failure to comply with Article 37.07 does not render extraneous-offense evidence per se inadmissible  e.
Roethel v. Stale, 80 S.W.3d 276, 282 (Tex. App.—Austin 2002, no pet.). Unlike the Rules ofEvidence, "[t]he notice
requirement found in section 3(g) . . . does not relate to the substantive admissibility ofthe evidence." Id. Rather,
because the "purpose ofthe notice requirement is to enable the defendant to prepare to meet extraneous offense'
evidence," a deficiency in the notice is analyzed on how itaffected a defendant's ability to prepare for the evidence.
Id.; see Andrews v. State, 429 S.W.3d 849, 860 (Tex. App.—Texarkana 2014, pet. refd); James v. State, 47 S.W.3d
710, 713 (Tex. App.—Texarkana 2001, no pet.). Here, S.C. and the other alleged victims, during the Article 38.37
hearing, testified in detail about the abuse they suffered at Pugh's hands and were subjected to his cross-examination.
Consequently, Pugh does not claim on appeal that he was surprised by their testimony attrial orthat the omission of
the date on which the abuse occurred impaired his ability to prepare for their testimony attrial.
7Pugh does not contend that the evidence actually introduced at trial was insufficient to prove the extraneous offense
beyond a reasonable doubt.
                                                          9
 Pugh concedes that he did not object to the trial court's charge. He argues, however, that the jury
 charge should have contained an application paragraph for each of the extraneous offenses for
 which the Stale offered testimony.

        Our review ofalleged jury charge error involves a two-step process. Abdnor v. State, 871
S.W.2d 726, 731 (Tex. Crim. App. 1994); see Sakil v. State, 287 S.W.3d 23, 25-26 (Tex. Crim.
App. 2009); Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005). Initially, we determine
whether an error occurred, and then "determine whether sufficient harm resulted from theerror to

require reversal." Abdnor, 871 S.W.2d at 73\-32; Almanza v. State, 686 S.W.2d 157, 171 (Tex.
Crim. App. 1984) (op. on reh'g), reaff'dby Middleton v. State, 125 S.W.3d 450, 453 (Tex. Crim.
App. 2003).

       The purpose of the application paragraph isto apply the relevant law, definitions found in

the abstract, and general legal principles to the particular facts ofthe case. Vasquez v. State, 389
S.W.3d 361, 366 (Tex. Crim. App. 2012) (citing Gray v. State, 152 S.W.3d 125, 127-28 (Tex.
Crim. App. 2004)). Here, the specific application portion ofthe charge addressed only the State's
allegation that Pugh committed aggravated sexual assault ofS.C. and omitted any reference to the
extraneous-offense instruction. However, we find that the Article 38.37 instruction present in the
jury charge was an additional application instruction because, even though general in nature, the
instruction applied the requirements of Article 38.37 to "any testimony" the jury heard "regarding
the defendant having committed offenses other than the offense alleged against him in the
 indictment."8 Further, Pugh has failed to cite any authority on point demonstrating that any further
 instruction or charge was required to be submitted to the jury. We find no error in the jury charge.
          We affirm the trial court's judgment.



                                                              Josh R. Morriss, III
                                                              Chief Justice

 Date Submitted:           February 13, 2015
 Date Decided:             April 15,2015

 Do Not Publish




8We presume the jury obeyed this instruction. See Resendiz v. State, 112 S.W.3d 541, 546 (Tex. Crim. App. 2003)
                                                       11
                                Court of Appeals
                         Sixth Appellate District of Texas


                                   JUDGMENT



 William Jason Pugh, Appellant                        Appeal from the 402nd Judicial District
                                                      Court of Wood County, Texas (Tr. Ct. No.
 No. 06-14-00066-CR         v.
                                                      22,041-2013). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
 The State of Texas, Appellee
                                                      Burgess participating.



       As stated in the Court's opinion ofthis date, we find no error in the judgment ofthe court
below. We affirm the judgment of the trial court.
       We note that the appellant, William Jason Pugh, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED APRIL 15, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk
                                                                                                  FILE copy




             Chief Justice         Court ofAppeals                                       Clerk
      Josh R. Morriss, III
                                      Sixth Appellate District                    Debra K. Autrey

               Justices                  State of Texas                          Bi-State Justice Building
      Bailey C. Moseley                                                      100 North State Line Avenue #20
      Ralph K. Burgess                                                           Texarkana,Texas 75501
                                                                                     (903) 798-3046


                                           April 15,2015

 Jim Wheeler                                        Henry Whitley
Wood County District Attorney                       Special Assistant District Attorney
P O Box 689                                         P O Box 689
Quitman, TX 757"83                                  Quitman, TX 75783
* DELIVERED VIA E-MAIL *                            * DELIVERED VIA E-MAIL *

Phil N. Smith
Smith & Smith Law Firm
300 Oak Avenue
Sulphur Springs, TX 75482
* DELIVERED VIA E-MAIL *

RE:     Appellate Case Number:        06-14-00066-CR
        Trial Court Case Number:      22,041-2013

Style: William Jason Pugh
        v.

        The State of Texas


The Judgment ofthe Trial Court in the referenced proceeding on appeal from Wood County was this
date AFFIRMED, in conformity with the written Opinion of this Court of even date.

A true copy of this Court's Opinion and Judgment is enclosed.

                                                                Respectfully submitted,

                                                                Debra K. Autrey, Clerk



                                                                By.
                                                                                                      Deputy

cc:   Hon. G. Timothy Boswell (DELIVERED VIA E-MAIL)
      Jenica Turner (DELIVERED VIA E-MAIL)
                         In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-14-00067-CR




           WILLIAM JASON PUGH, Appellant

                            V.


           THE STATE OF TEXAS, Appellee



     On Appeal from the 402nd Judicial District Court
                  Wood County, Texas
              Trial Court No. 22,042-2013




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

        On September 12, 2013, in Wood County, Texas, William Jason Pugh was charged, by
separate indictments, with two counts ofaggravated sexual assault of S.C, a child. During the
trial, evidence that Pugh committed separate extraneous offenses was admitted under Article 38.37

of the Texas Code ofCriminal Procedure. See Tex. Code Crim. Proc. Ann. art. 38.37 (West
Supp. 2014). After a jury trial, Pugh was found guilty of both counts and sentenced to two terms

of life imprisonment to run concurrently.

        Pugh has filed asingle brief in which he raises issues common to both ofhis appeals. Here,
Pugh appeals from his conviction in trial court cause number 22,042-2013 for aggravated sexual
assault ofa child by penetration ofthe sexual organ ofa child younger than fourteen years ofage
by his sexual organ and argues (1) that the State's notice of intent to introduce extraneous offenses

during the guilt/innocence phase pursuant to Article 38.37 of the Texas Code of Criminal

Procedure was deficient; (2) that the trial court erred by finding the State's extraneous-offense
evidence was "enough to find, beyond a reasonable doubt, that the extraneous offenses occurred";
and (3) that the jury instructions failed to instruct the jury how to apply the beyond-a-reasonable-
doubt standard to the extraneous offenses.

       We addressed these issues in detail in our opinion ofthis date on Pugh's appeal in cause
number 06-14-00066-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.
       We affirm the trial court's judgment.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:      February 13, 2015
Date Decided:        April 15,2015

Do Not Publish
                                Court of Appeals
                         Sixth Appellate District of Texas


                                   JUDGMENT



 William Jason Pugh, Appellant                        Appeal from the 402nd Judicial District
                                                      Court of Wood County, Texas (Tr. Ct. No.
 No. 06-14-00067-CR         v.                        22,042-2013)..     Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
 The State of Texas, Appellee
                                                      Morriss and Justice Burgess participating.



       As stated in the Court's opinion of this date, we find no errorin thejudgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, William Jason Pugh, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED APRIL 15, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk
                                                                                                  FILE COPY




             Chief Justice
      Josh R. Morriss, III
                                    Court ofAppeals                                      Clerk

                                       Sixth Appellate District                   Debra K. Autrey

               Justices                  State of Texas                          Bi-State Justice Building
      Bailey C. Moseley                                                      100 North State Line Avenue #20
      Ralph K. Burgess                                                           Texarkana,Texas 75501
                                                                                      (903) 798-3046


                                           April 15,2015

 Jim Wheeler                                       Henry Whitley
 Wood County District Attorney                     Special Assistant District Attorney
 P O Box 689                                       P O Box 689
 Quitman, TX 75783                                 Quitman, TX 75783
 * DELIVERED VIA E-MAIL *                          * DELIVERED VIA E-MAIL *

 Phil N. Smith
 Smith & Smith Law Firm
 300 Oak Avenue
 Sulphur Springs, TX 75482
 * DELIVERED VIA E-MAIL *

RE:     Appellate Case Number:        06-14-00066-CR, 06-14-00067-CR
        Trial Court Case Number:      22,041-2013, 22,042-2013
Style: William Jason Pugh
        v.

        The State of Texas


The Judgment of the Trial Court in the referenced proceeding on appeal from Wood County was this
date AFFIRMED, inconformity with the written Opinion of this Court ofeven date.
A true copy of this Court's Opinion and Judgment is enclosed.

                                                                Respectfully submitted,

                                                                Debra K. Autrey, Clerk



                                                                By.
                                                                                                    Deputy
cc:   Hon. G. Timothy Boswell (DELIVERED VIA E-MAIL)
      Jenica Turner (DELIVERED VIA E-MAIL)